DETAILED ACTION
	Claims 1-20 are currently pending.  Claims 1-16 and 19-20 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/22/2020 is acknowledged.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/22/2020.
Applicant's election with traverse of C-PEG-DOPA)4, iron chloride, alkaline buffer, iron chloride (oxidizing agent = metallic coordination agent), EDTA, EDTA and acidic buffer, e) reshaping the keratinous fibers and packaging receptacle in the reply filed on 10/22/2020 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden to examining the species together, particularly given that all 20 claims undue examination are generic with respect to the species election.  This is not found persuasive because the species would require different search terms thus demonstrating a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Priority

Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 10/11/2019, 02/03/2020 and 10/15/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 contains the formula (C-(PEG-DOPA)4, wherein the first parenthesis before the carbon is never closed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 7 is directed to wherein the total molecular weight of PEG in the polyethylene glycol (PEG) based polymer (accounting for the PEG proton of each arm) has unclear metes and abounds as it is not clear if the language inside the parenthesis (accounting for the PEG proton on each arm) is required or optional language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,973,574 in view of WO 2016/044582, WO 2010/091300 (Applicant provided) and US 5,294,230.
Regarding claim 1, the limitation of a cosmetic system for durable shaping of keratinous fibers is met by the ‘574 publication teaching a method for waving and straightening hair (abstract) wherein the hair maintains its shape until treated with an additional hair lotion (column 6, lines 25-35).
Regarding the limitation of a) an adhering composition comprising a polymer and a carrier is met by the ‘574 publication teaching hair is soaked or coated with an aqueous alkaline solution (carrier) containing surface active agent and calcium oxide, the hair protein keratin produced an insoluble metallic chelate compound containing calcium ions with the resultant waving or straightening of hair (column 1, lines 50-60) wherein surface active agents are taught to include polyethylene monostearate (column 5, lines 40-50).
Regarding b) a setting composition having an acidic to neutral pH and comprising i) one or more metallic coordination agent and ii) a carrier is met by the ‘574 publication teaching further treating with an aqueous solution of non-ionic or anionic surface active agent containing metallic ions that atomic weigh of which is larger than the calcium ions (column 1, lines 45-60) wherein the solution is taught to be an iron chloride solution (column 4, lines 60-67) wherein the pH may be from 7-12 (column 8, lines 1-10), thus teaching a neutral pH of 7.

Regarding claims 2-3, the limitation of further comprising an oxidizing agent that is present in one or more of (a) the adhering composition, (b) the setting composition and a sub-composition (a’) is met by the ‘574 patent teaching composition (b) containing iron chloride (column 4, lines 60-67), which is the elected oxidizing agent.
Regarding claim 4, the limitation of wherein the compositions are separately contained and the treatment system when applied to keratinous substrate in a stepwise process corresponding with sequential application of each of a, b followed by c, confers durable and re-programmable durable shaping to keratinous substrate is met by the ‘574 patent teaching a method for waving and straightening hair (abstract) wherein the method involves the use of three separate hair lotions or solutions (column 6, lines 4-60, column 1, lines 25-50), wherein separation solutions are taught and are applied at different time points, thus teaching the structure of the claims which are capable of the intended use of durable and reprogrammable durable shaping to the keratin substrate, absent factual evidence to the contrary.
Regarding claim 8, the limitation of wherein the one or more chelating agent sis selected from EDTA is met by the ‘574 patent teaching the third hair lotion composition is taught to include ethylenediaminetetraacetic acid preferably in the di, tri or tetra sodium salt form (column 6, lines 30-40).  It is noted there is antecedent basis issues with the instant claim 8, therefore the presence of EDTA in any part of the composition is deemed to meet the instant claim limitations.

Regarding claim 16, the limitation of further comprising a resetting composition that comprise at least one chelating gent and a carrier is met by the ‘574 patent teaching the use of a third composition which contains an aqueous solution containing ethylene diamine tetra acetic acid to restore the hair which has been waved or straitened with hair lotions I and II (column 6, lines 25-35).

The ‘574 publication does not specifically teach a) having an acidic to neutral pH and comprising at least one shape memory polymer comprising a four-armed branched PEG based polymer that is functionalized with one or more metal-coordination active groups (claim 1a), wherein the pH is about 3-6 (claim 14).
The ‘574 publication does not specifically teach a fixing composition having a pH that is greater than the pH of the setting composition by at least pH = 1 and comprising a buffer and a carrier (claim 1c), which is 8-11 (claim 15).
The ‘574 publication does not specifically teach the PEG based polymer functionalized by covalent crosslinking with one or more metal coordination active groups comprising catechol (claim 5), wherein the PEG based polymer comprises a four-armed branched PEG based polymer comprises on each arm a metal coordination active group comprising a DOPA based amino acid and a short peptide (claim 6) wherein the total PEG is 1,200 Daltons to about 50,000 Daltons, each arm being from 
The ‘574 patent does not specifically teach wherein the resetting composition comprises a buffer that confers an acidic to neutral pH, wherein the pH of the resetting composition ranges from about 3 to about 6 (claim 16).

The ‘582 publication teaches methods and materials for delivery agents to hair, skin or nails (title) wherein one or more adhesive molecules alone or in combination with one or more interlocking metals, dyes and/or polypeptides (abstract).  The composition is for altering the color, appearance or stability of hair, skin and/or nails (page 1, lines 5-10).  The adhesive molecule can be 3,4-dihydroxypenyl-L-aline (DOPA) residues and can have the ability to interact with or bind to hair, skin and/or nails as well as the ability to interact with or bind to interlocking metals, dyes and/or polypeptides (page 2, lines 1-8).  The adhesive molecule may comprise metal ions such as iron ions (page 2, lines 15-20).  The adhesive molecules and the metal ions or the dye can be applied sequentially (page 2, lines 5-10).  In some cases an adhesive molecules can be polyethylene glycol terminated with DPA (page 12, lines 17-20).  The adhesive molecules can be used to adhere another agent such as an interlocking metal to hair skin and/or nails (page 13, lines 1-5).  
The ‘300 publication teaches treatment with a bio adhesive blend [002].  DOPA is taught as an unusual amino acid which is believed to be responsible for adhesion to substrates [004].  Examples of liquid adhesives are taught to be 4-armed poly(ethylene glycol) PEG end functionalized with a single DOPA or several Dopa residues and 
The ‘230 patent teaches a method of waving or straightening hair which includes the application of lotion at a pH of 7 to 12 and subsequently applying a neutralizing solution.  The hair is preferably treated at 5.5 to 8.5 pH followed by rebuilding the hair by applying an aqueous rebuilding lotion at pH 7 to 12.  Conventional alkaline materials or alkaline buffers such as ammonium hydroxide or trialkoniumamines may be used to adjust the pH or the corresponding carbonates (column 3, lines 60-65).
It would have been prima facie obvious to one of ordinary skill in the art to use compositions I and II at a pH close to neutral as the ‘574 publication teaches alkaline solutions wherein the alkaline solutions include pH of 7 to 12 (column 8, lines 1-10) and wherein the ‘230 patent teaches a waving or straightening composition in which the treatment composition pH is preferably at 5.5 to 8.5, thus teaching overlapping pH ranges are known to be used in the treatment step of straightening or waving compositions, wherein the range teaches an optimizable parameter and about language allowed for amounts above and below the specifically sited claim range.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to follow the treatment step with an alkaline rebuilding lotion step  containing a alkaline buffer as the ‘230 patent teaches a rebuilding lotion with a pH of 7 to 12 to rebuild the 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the C-(PEG-DOPA)4 as taught by the ‘300 publication for the surface active agent containing composition taught to be used in hair straightening as taught by the ‘574 publication because the ‘574 publication teaches the need for interaction with the hair from a polymer containing composition and the ‘300 publication teaches and adhesive composition comprising C-(PEG-DOPA)4 wherein the ‘582 publication teaches PEG-DOPA containing polymers are known to be used in compositions to adhere to hair, thus the use of PEG-DOPA containing polymer to adhere to hair to achieve altering the appearance of hair was known at the time of filing and the ‘300 publication teaches a specific C-(PEG-DOPA)4 which is known to be an adhesive form of the polymer.  One of ordinary skill in the art would be motivated to include the C-(PEG-DOPA)4 as the ‘582 publication teaches the adhesive is used in combination with interlocking metals to adhere to the hair and can provide a change in appearance and stability, wherein the ‘574 publication uses a polymer composition to be applied to hair to change the appearance (straightening) and the second composition includes a metal, thus making it obvious to use the DOPA containing polymer to adhere the metal fixing agent to the hair in order to alter the appearance of said hair.  One of ordinary skill in the art before the filing date of the claimed invention would have reasonable expectation of success as the ‘574 publication teaches the first composition .

Claims 4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,973,574 in view of WO 2016044582, WO 2010/091300 and US 5,294,230 as applied to claims 1-16 above, and further in view of US 20120012129.
As mentioned in the above 103(a) rejection, all the limitations of claims 19-20 are taught by the combination of the ‘574 patent, the ‘582 publication, the ‘300 publication and the ‘230 patent.  
Regarding claim 19, the limitation of at least one receptacle that contains an adhering composting having an acidic to neutral pH, at least one shape memory polymer comprising a four-armed branched polyethylene glycol (PEG) based polymer that is functionalized with one or more metal coordination active groups and one or more chelating agent, in a carrier, ii) at least one receptacle that contains a setting composition having an acidic to neutral pH and the setting composition comprising one or more metallic coordination agent in a carrier; and at least one receptacle that contains a fixing composition having a pH that is greater than the pH of the setting composition bet at least one pH = 1, and the composition further containing a resetting composition comprising at least one of a chelating agent, a buffer is address above in the 103 over the ‘574 patent, the ‘582 publication, the ‘300 publication and the ‘230 patent.

The ‘129 publication is directed to a cosmetic preparation for use on human hair (abstract).  The invention is provided for a kit of parts having at least two containers separately packaged form each other.  The container within the context of the present invention is understood to be a casing in the form of an optionally reclosable bottle, tube, packet or similar cases [0142].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide the hair waving and straightening composition in the form of a kit as the ‘129 publication teaches that it is well known to provide cosmetics as kits.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘combination of references teach multiple component steps to achieve the straightening/waving of hair wherein the components are applied at separate times and the ‘129 publication teaches kits which container at least two containers, thus providing containers for keeping the components of the hair straightening/waving composition separate.  


Conclusion
	No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613